ON APPLICATION FOR REHEARING
HUBERT TAYLOR, Judge.
Appellant, while in custody of the Morgan County law enforcement officials, prepared a petition for writ of habeas corpus. Before appellant’s petition was formally filed in the Morgan County Clerk’s office, he was transferred to Elmore County as a State prisoner. On the date of hearing, appellant was not present; the trial court dismissed the petition. This court affirmed without opinion, all the judges concurring, the dismissal on the ground that the proper court for appellant’s petition would have been the Circuit Court of Elmore County. Ala.Code § 15-21-6 (1975); Brantley v. State, 55 Ala.App. 681, 318 So.2d 376 (1975); Ex parte Unbehant, 43 Ala.App. 593, 196 So.2d 871 (1967).
A denial of writ of habeas corpus is not res judicata. Shuttlesworth v. State, *842 Ala.App. 35, 151 So.2d 734 (1962), writ denied, 275 Ala. 698, 151 So.2d 738 (1963). Appellant is not precluded from pursuing his remedies in the proper fashion according to statute.
The application for rehearing is overruled.
APPLICATION OVERRULED.
All the Judges concur.